Mr. Justice Scott delivered the opinion of the court: The defense' to this suit, as set up by appellant’s plea in the trial court, was that the machine company, through its receiver, had sold the contract in question to the Union Trust Company. The only evidence of such sale produced by appellant upon the trial was the petition, order of sale, report of sale and order approving sale. The petition stated that the assets, as shown by the receiver’s inventory, amounted to $23,213.88, of which $15,086.08 was personal property and $7184.67 bills receivable, and that such assets could probably be sold at a sum nearly equal to their appraised valuation. The prayer of the petition was for an order to sell such assets. The order, based upon this petition, directed the receiver to sell at public sale, as a whole, the assets of the machine company, including all personal property, book accounts, good will of business and the charter, but provided that he should not conclude the sale unless he should receive for said assets at least three-fourths their appraised value as fixed by the inventory. Appellee, over the objection of appellant, introduced in evidence the inventory, which set out in detail the articles of personal property, more than two hundred in number, which make up the $15,086.08 stated by the petition to be the value of the personal property. The contract is not mentioned among those items and could not have been included in any of them because of their nature. The other items shown are, “cash on hand,” $131.66; “on deposit,” $811.47; and “good accounts uncollected, as taken from the books of the Preble Machine Works Company,” $7184.67. Appellee also introduced in evidence the testimony of the receiver to the effect that the contract was not included in the item “good accounts uncollected” or in any other item in the inventory, and was not sold with the other assets to the Union Trust Company. Upon this evidence both the circuit court and the Appellate Court for the First District found the issue made by the pleadings, viz., was the contract sold to the Union Trust Company with the other assets?—in favor of the appellee, and the finding of that court on that question of fact, based upon the evidence before it, is conclusive here. Alphin v. Working, 132 Ill. 484; New York Life Ins. Co. v. People, 195 id. 430. The only question that can be considered by this court is whether the finding of fact is based on incompetent evidence. Appellant urges that the inventory should not have been received in evidence to explain what was included within the term “assets” as used in the order of sale, because that term has a definite meaning, and an order or judgment of a court having jurisdiction to render the same cannot be impeached by extraneous evidence. We do not think that the inventory can be considered as varying or contradicting the terms of the order. The filing of the inventory and petition and the making of the order were all successive steps taken in one proceeding pending in the superior court for the management of the affairs of the machine company through an officer of that court. Each step was dependent upon the preceding one. It is therefore but logical that the petition for sale of the assets should have reference only to the assets as listed by the receiver in his inventory, and that the order should apply to such assets only. Both the order and petition on which it is based show on their face that the assets referred to are those named in the inventory. The petition refers to the assets as amounting to a certain sum as shown by the inventory, and the order directs a sale of such assets provided they shall bring at least three-fourths their appraised value as fixed by the inventory. It is as manifest that the word “assets,” as used in the petition and order, refers to the assets mentioned in the inventory, as though the items listed in the inventory had been specifically set out in the petition and order. We are therefore of opinion that the inventory was properly received in evidence to show what was included in the term “assets,” as used in the order of sale. The testimony of the receiver to the effect that the contract was not included in the term “good accounts,” or any other item of the inventory, is also said to have been incompetent. That testimony had reference merely to what was conclusively app'arent from an inspection of the inventory, namely, that the contract was not included in any item of that instrument. It therefore was no additional aid to appellee’s contention that the contract was not sold, and its admission, if error, was not prejudicial. Although the conclusion stated by the witness that the contract was not sold with the other assets to the Union Trust Company was improper to be given in evidence, yet we think that its admission was harmless error in view of the fact that the trial was before the court without a jury, and that such statement could not have affected the judgment. The judgment of the Appellate Court will be affirmed. Judgment affirmed.